Citation Nr: 9920695	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  93-28 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for hearing loss of 
the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from July 1982 to August 1992.  

The current appeal originated with a rating decision dated in 
March 1993 in which the Regional Office (RO) granted service 
connection for hearing loss of the right ear and assigned a 
noncompensable evaluation for that disability.  The veteran 
subsequently perfected an appeal of that decision, 
disagreeing with the rating assigned.  The Board of Veterans' 
Appeals (Board) remanded the case in September 1995 in order 
to schedule the veteran for a hearing that he had requested; 
and a hearing was held at the RO in August 1996 before the 
undersigned, a member of the Board.  The Board remanded the 
case again in February 1997 for additional development.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's right ear hearing impairment is manifested 
by level I hearing loss, and the veteran is not totally deaf 
in both ears.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 6100 (1998); 64 Fed. Reg. 25202 (1999) (to be codified 
at 38 C.F.R. §§ 4.85-4.87).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for a compensable rating for 
right ear hearing loss is well-grounded within the meaning of 
38 U.S.C.A. § 5107, that is, the claim is plausible, 
meritorious on its own or capable of substantiation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the Department of Veterans Affairs (VA) 
has met its duty to assist in developing the facts pertinent 
to the veteran's claim.  38 U.S.C.A. § 5107.  

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court), because 
this appeal ensues from the veteran's disagreement with the 
rating assigned in connection with his original claim, the 
potential for the assignment of separate, or "staged," 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO has not assigned separate 
staged ratings for the veteran's right ear hearing 
impairment.  

Additionally, the Board finds that the veteran was not 
prejudiced by the RO's referring to his claim as an 
"increased rating" when the appeal originated with an 
original claim for compensation benefits.  In both the 
original rating decision in March 1993 and subsequent 
decisions, the RO addressed all of the evidence of record.  
Thus, he was not harmed by the absence of a "staged" 
rating.  See Fenderson v. West, 12 Vet. App. 119.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board also notes that changes have been made to the 
section of the VA Schedule for Rating Disabilities dealing 
with evaluation of hearing impairment, effective June 10, 
1999.  64 Fed. Reg. 25202 (1999) (to be codified at 38 C.F.R. 
§§ 4.85-4.87).  After reviewing the changes, the Board finds 
that essentially no substantive changes affecting the 
veteran's claim were made.  Therefore, to remand this issue 
for additional review by the RO would serve no useful purpose 
and only further delay a final decision on the veteran's 
claim. 

Evaluations for hearing impairment range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. Part 4, Diagnostic 
Codes 6100-6110 (1998); 64 Fed. Reg. 25202 (1999) (to be 
codified at 38 C.F.R. §§ 4.85-4.87).

The most probative evidence of record with regard to the 
current claim includes the results of VA audiological 
examinations performed in December 1992, October 1997 and 
December 1998 in connection with the current appeal.  At the 
December 1992 examination, the veteran's speech recognition 
ability was 96 percent in right ear.  The average pure tone 
threshold at 1,000, 2,000, 3,000 and 4,000 hertz was 20 
decibels in that ear.  The October 1997 examination revealed 
that the average pure tone threshold at 1,000, 2,000, 3,000 
and 4,000 hertz was 24 decibels and the speech recognition 
ability was 100 percent in the right ear.  At the December 
1998 examination, the speech recognition ability was 96 
percent in the right ear, and the average pure tone threshold 
at 1,000, 2,000, 3,000 and 4,000 hertz was 23 decibels.  

The Board also notes that when only one ear is service-
connected for hearing loss and the medical evidence does not 
show that there is total loss of hearing in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal for rating purposes.  See 38 C.F.R. §§ 
3.383(a)(3), 4.85, Part 4 (1998); 64 Fed. Reg. 25202 (1999) 
(to be codified at 38 C.F.R. §§ 4.85-4.87).  Based on the 
results of the examinations discussed above, the Board finds 
that the veteran has level I hearing impairment in the right 
ear.  In light of that finding and as the left ear is not 
service-connected, a noncompensable evaluation is warranted 
for the veteran's service-connected hearing loss disability 
of the right ear. 38 C.F.R. § 4.85, Part 4, Diagnostic Code 
6100.

The Board also notes that disability ratings for hearing 
impairment are derived by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered; and the medical evidence pertinent to the 
current claim does not show that a compensable evaluation is 
warranted for the veteran's service-connected hearing loss.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Additionally, preliminary review of the record does not 
reveal that the RO expressly considered referral of the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for the assignment of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to a compensable rating for right ear hearing 
loss.  


ORDER

The appeal is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

